Exhibit 10.2.8


AMENDMENT NO. 7 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 7 (this “Amendment”) dated as of December 28, 2011 to the
CREDIT AGREEMENT (the “Credit Agreement”) dated March 12, 2003, as amended by
the Amendment No. 1 to Credit Agreement dated December 31, 2003 and further
amended by the Amendment No. 2 to Credit Agreement dated December 31, 2004, and
further amended by the Amendment No. 3 to Credit Agreement dated March 26, 2008,
and further amended by the Amendment No. 4 to Credit Agreement dated June 19,
2009, and further amended by the Amendment No. 5 to Credit Agreement dated
December 14, 2009, and further amended by the Amendment No. 6 to Credit
Agreement dated January 6, 2011 is by and between ARIAD Pharmaceuticals, Inc., a
Delaware corporation (hereinafter sometimes referred to as the “Borrower”) and
RBS Citizens, National Association (the "Lender").  All capitalized terms not
defined herein but defined in the Credit Agreement shall have the meanings given
to such terms in the Credit Agreement.
 
WHEREAS, due to the fact that co-borrower ARIAD Corporation is no longer an
operating entity and will be dissolved by December 31, 2011, the Borrower has
requested that ARIAD Corporation be released of liability under the Credit
Agreement, the Note and other Financing Documents; and


WHEREAS, Lender has agreed to consent to such request and the parties desire to
memorialize such agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Borrower and the Lender hereby agree as follows:


1.           Release of ARIAD Corporation as a Co-Borrower and Co-Maker.  Lender
hereby releases, as of the date set forth above, ARIAD Corporation as a
“borrower” under the Credit Agreement and as a “maker” of the Note.  From and
after the date hereof ARIAD Corporation shall have no further liability or
obligations to Lender under the Credit Agreement, the Note or any of the other
Financing Documents.
 
2.           No Further Amendments.  Except as amended hereby, all other
provisions of the Credit Agreement shall remain in full force and effect.  After
the effective date hereof, all references in the Credit Agreement and other
Financing Documents shall be deemed to refer to the Credit Agreement as amended
hereby, representing the entire expression of the parties with respect to the
subject matter hereof on the date this Amendment is executed.
 
3.           Ratification of Financing Documents.  By signing below, the
Borrower ratifies and affirms the terms of the Credit Agreement (as amended
hereby), the Note, the Security Agreement and all other Financing Documents
executed in connection with any of the foregoing, and confirm and represent that
each remains in full force and effect and that no default or event of default
has occurred thereunder (except such defaults or events of default as have been
waived in writing by the Lender on or before the date hereof or such defaults or
events of default as the Borrower has requested, in writing prior to the date
hereof, the Lender to waive).
 
4.           Governing Law.  This Amendment shall be governed in all respects by
the laws of the Commonwealth of Massachusetts without regard to any conflicts of
laws principles.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Descriptive Headings.  Descriptive headings are for convenience
only and will not control or affect the meaning or construction of any
provisions of this Amendment.
 
6.           Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original but all of
which when taken together will constitute but one instrument.
 
7.           Severability.  In the event one or more of the provisions of this
Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Amendment, and this Amendment
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
WITNESS our hands and seals as of the date set forth above.
 
WITNESS AS TO BORROWER:
 
 
 
/s/ Raymond T. Keane                                           
Name: Raymond T. Keane
            SVP, General Counsel
 
ARIAD PHARMACEUTICALS, INC.
 
 
 
By: /s/ Edward M. Fitzgerald
      Name: Edward M. Fitzgerald
         Title: Executive Vice President, CFO
 
 
WITNESS AS TO LENDER:
RBS CITIZENS, NATIONAL ASSOCIATION
 
 
 
/s/ William E. Rurode, Jr.        
Name: William E. Rurode, Jr.
 
 
 
By: /s/ Scott Haskell
    Scott Haskell, Senior Vice President

 
 
2